     Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

DOUGLAS and PAMELA PETERSEN,                    )(     Civil Action No.:
Individually, and as Administrator of the       )(     (Jury Trial)
ESTATE OF BRIAN PETERSEN,                       )(
                                                )(
                           Plaintiffs,          )(
                                                )(
V.                                              )(
                                                )(
MONTGOMERY COUNTY, TEXAS,                       )(
BRIDGITT JOHNSON EMT,                           )(
SOUTHWEST CORRECTIONAL                          )(
MEDICAL GROUP, INC., and                        )(
WELLPATH RECOVERY                               )(
SOLUTIONS LLC,                                  )(
                                                )(
                           Defendants.          )(


                      PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THE COURT:

      NOW COME Plaintiffs, DOUGLAS and PAMELA PETERSEN, Individually, and

as Administrator of the ESTATE OF BRIAN PETERSEN complaining of

MONTGOMERY COUNTY, TEXAS, BRIDGITT JOHNSON EMT, WELLPATH

RECOVERY SOLUTIONS, LLC, and SOUTHWEST CORRECTIONAL MEDICAL

GROUP, INC., and will show the Court the following:



                                  INTRODUCTION

      This is the tragic case of a professional man, Brian Petersen, 39, who had never been

arrested or convicted of a crime in his life who was accused of on-line solicitation of a

                                                                                         1
     Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 2 of 12




minor (no minor was involved and Brian knew this), a sex-related crime, in an oft-repeated

sting operation, taken to the Montgomery County jail, not treated appropriately for

potential suicide. Upon release Brian prepared for and committed suicide a short time after

being let out of jail untreated. This is not the first time that failure to treat suicidal

tendencies has ended in tragedy due to failures of the Montgomery County jail’s suicide

prevention shortcomings.




                           I.     JURISDICTION AND VENUE

1.          This Court has jurisdiction over Plaintiff’s federal claims, under 28 U.S.C. §§

1331 and 2201, 42 U.S.C §§1983, 1985, and 1988, and the Fourth, Fifth, Eighth, and

Fourteenth Amendments to the United States Constitution, and supplemental jurisdiction

under 28 U.S.C. § 1367(a), to hear Plaintiff’s state law claims such as, but not limited to,

medical malpractice.

2.          Venue is proper in this Court under 28 U.S.C. § 1391(b) because the incidents at

issue took place in Montgomery County, Texas, within the United States Southern District

of Texas.



                                      II.    PARTIES

3.          Plaintiffs, DOUGLAS and PAMELA PETERSEN, Individually, and as

Administrator of the ESTATE OF BRIAN PETERSEN, are the parents of BRIAN

PETERSEN, deceased, are residents of California.


                                                                                           2
      Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 3 of 12




4.       Defendant SOUTHWEST CORRECTIONAL MEDICAL GROUP, INC.1 is a

Delaware     Corporation    with    a   principal   address   of   1100    Montoya     Road,

Bernalillo, NM 87004 and can be served with process by serving its agent for service of

process Corporate Creations Network, Inc., 400 North Pennsylvania Avenue, Suite 600,

Roswell, New Mexico 88201.

5.       Defendant WELLPATH RECOVERY SOLUTIONS LLC is a Foreign Limited

Liability Company whose corporate address 621 N.W. 53 Street, Suite 700, Boca Rotan,

FL 33487 and can be served with process by serving Corporate Creations Network Inc.,

5444 Westheimer #1000, Houston, TX 77056.



                                           FACTS

6.         Brian Petersen (hereinafter, sometimes referred to as “Brian”), 39, was a resident

of Montgomery County, Texas and had never been arrested or convicted of a crime in his

life. He was a public school teacher working in Conroe, Texas.

7.         On July 31, 2019, Detective D. Dunn, an officer with the Conroe Police

Department, was on a well-known legal gay adult dating site-Grindr.

8.         Grindr requires that its users adhere to its age requirements2 including:


     1. AGE RESTRICTIONS AND SAFETY.


1
  Due to changing of company names and changing of jail contracts the individual healthcare
company workers at the Montgomery County jail may work for Southwest Correctional Medical
Group. Inc., Wellpath Recovery Solutions LLC, Correct Care Solutions, LLC, Health Secure
Admin or Correctional Healthcare Companies LLC.
2
  https://www.grindr.com/terms-of-service/
                                                                                           3
      Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 4 of 12




       1.   NO USE BY UNDERAGE PERSONS. NO PERSONS UNDER THE AGE
       OF EIGHTEEN (18) YEARS (OR TWENTY-ONE (21) YEARS IN PLACES
       WHERE EIGHTEEN (18) YEARS IS NOT THE AGE OF MAJORITY) MAY
       DIRECTLY OR INDIRECTLY VIEW, POSSESS OR OTHERWISE USE THE
       GRINDR SERVICES.

       2.    YOU MUST BE A LEGAL ADULT. YOU HEREBY REPRESENT AND
       WARRANT THAT YOU ARE CURRENTLY EIGHTEEN (18) YEARS OF AGE
       OR OVER (OR TWENTY-ONE (21) YEARS IN PLACES WHERE EIGHTEEN
       (18) YEARS IS NOT THE AGE OF MAJORITY) AND YOU ARE CAPABLE OF
       LAWFULLY ENTERING INTO AND PERFORMING ALL THE
       OBLIGATIONS SET FORTH IN THIS AGREEMENT.

       4.   YOU WILL NOT USE THE GRINDR SERVICES FOR THE
       COMMISSION OR ENCOURAGEMENT OF ANY ILLEGAL PURPOSE, OR IN
       VIOLATION OF ANY LOCAL, STATE, NATIONAL, OR INTERNATIONAL
       LAW, INCLUDING LAWS GOVERNING CRIMINAL ACTS, PROHIBITED
       OR CONTROLLED SUBSTANCES, INTELLECTUAL PROPERTY AND
       OTHER PROPRIETARY RIGHTS, DATA PROTECTION AND PRIVACY,
       AND IMPORT OR
       EXPORT CONTROL;

       7.   YOU WILL NOT IMPERSONATE ANY PERSON OR ENTITY,
       FALSELY CLAIM AN AFFILIATION WITH ANY PERSON OR ENTITY, OR
       ACCESS THE GRINDR USER ACCOUNTS OF OTHER USERS;

       8.   YOU WILL NOT MISREPRESENT THE SOURCE, IDENTITY OR
       CONTENT OF INFORMATION TRANSMITTED VIA THE GRINDR
       SERVICES;



9.        It is also well known that the individuals using the dating site are interested in

having sex which is why Detective D. Dunn was on that website. To further indicate that

he was interested in having sex Detective D. Dunn used the profile “Fresh Meat’ indicating

interest in sex and not in a relationship.

10.       Detective D. Dunn indicated to Brian he was interested to meet Brian and set up

a meeting for August 1, 2019. Detective D. Dunn told Brian he previously had sex with

                                                                                           4
      Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 5 of 12




other men twice in the past. Detective D. Dunn claims he told Brian he was 14 years old.

11.      Detective D. Dunn is an adult and Brian was aware that Detective D. Dunn was

an adult by the contents of Detective D. Dunn’s conversation with Brian, that Grindr does

not allow minors, does not allow impersonations, and that Detective D. Dunn sent a voice

message to Brian that sounded just like what Detective D. Dunn was-an adult and for other

reasons. Furthermore, “age-play” is a very common game adult gay and straight individuals

engage in. Just as it sounds “age play” means one, or both, individuals pretend to be young

including being a minor.

12.      After Detective D. Dunn set up the meeting Brian went to meet Detective D.

Dunn. Instead of the meeting Brian was arrested by several police officers including

Detective D. Dunn at about 4:37 in the afternoon of August 1, 2019.

13.      Brian was charged with second degree felony solicitation of a minor which

carries a punishment of 2-20 years imprisonment, up to a $10,000 fine and life-time sex

offender registration. Brian was taken to the Montgomery County jail. Charges and

subsequent court records are public information often in less than a day. Of course Brian

knew he would soon lose his career due to the charges.

14.      Montgomery County, Texas has a population 628,000. It has run a jail for 165

years. The jail has had a population of at least 800 inmates for many years. During the past

decades many inmates have attempted suicide and some have committed suicide.

15.      The arrest immediately caused Brian a very high level of anxiety, fear,

depression, hopelessness, thoughts of suicide, and other great mental anguish.

16.      Southwest Correctional Medical Group, Inc. and Wellpath Recovery Solutions,

                                                                                           5
       Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 6 of 12




LLC provide contract mental health and medical care services at the Montgomery County

jail including those services received by Brian during his stay. These medical care

companies are continuations of Correct Care Solutions, LLC and Correctional Healthcare

Companies, Inc., which previously provided mental health and medical care at the jail.

17.       While at the jail Brian was seen by Emergency Medical Technician (EMT)

Bridgitt Johnson in regards to checking on Brian’s mental health and filing out a suicide

prevention form. EMT Johnson does not have the training or credentials to ascertain an

inmate’s need for treatment to prevent suicide. Upon information and belief EMT Johnson

works for Southwest Correctional Medical Group, Inc. and Wellpath Recovery Solutions,

LLC.

18.       Friday, August 2, 2019, at around 7:10 PM Brian received his property including

his Texas driver’s license and credit cards from the Montgomery County jail and left the

jail premises.

19.       Sunday, August 4, 2019 at around 9:00 AM Brian called a cab to go buy items to

commit suicide by carbon monoxide poisoning. At around 10:00 AM Brian bought a gas-

powered generator and other items. At around 10:13 AM Brian purchased gasoline. After

that Brian went back to his residence and committed suicide by carbon monoxide

poisoning.



             IV.   CAUSES OF ACTION—42 U. S. C. SECTION 1983, 1985

                   VIOLATIONS OF PLAINTIFF’S CIVIL RIGHTS

20.       Plaintiffs incorporate by reference all of the preceding paragraphs.

                                                                                         6
      Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 7 of 12




21.      All the individually named Defendants were acting under color of state law and,

therefore, are liable under 42 U. S. C. § 1983, 1985. The Defendants are liable under

Section 1983 because they, by working together, deprived Brian of constitutional rights

provided by federal law that occurred under color of state law and were caused by a state

actor. Defendants, by ignoring obvious signs that Brian could be suicidal and was suffering

great mental anguish, denied him access to life saving treatment and mental healthcare.

This Cause of Action is brought pursuant to 42 U.S.C. Section 1983, 1985, and the

Constitution of the United States under at least the Fourth, Fifth and the Fourteenth

Amendments thereto.

22.      Brian had a right under the Fourteenth Amendment to the United States

Constitution while incarcerated to be free from deliberate indifference to his serious

medical needs. The Defendants Montgomery County, Texas, as well as each individually-

named defendant and private business entity, worked together, to treat Brian with

deliberate indifference, recklessness, negligence and gross negligence to his serious

medical needs. Defendants made no efforts to perform proper mental healthcare

examinations, make proper intervention, coordinate care with healthcare professionals,

properly interpret patient information, make critical decisions about needed actions, of

direct and supervise care delivered by healthcare personnel. Moreover, Defendants’ did not

properly staff the jail with the necessary mental healthcare professionals. These violations

of Brian’s’ constitutional rights resulted from a policy, pattern, custom and/or practice of

deliberate indifference to the serious medical needs of inmates and pre-trial detainees

regarding mental healthcare and suicide prevention.

                                                                                           7
      Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 8 of 12




23.       Montgomery County, Texas, as matter of policy, practice, custom and/or

procedure did not have adequate medical staffing to deal with medical emergencies,

including assessment for possible suicide. subjecting Brian to inadequate medical

administration. They had a duty to provide medical care to Brian, and they undertook that

duty. They also chose to not or failed to provide adequate nursing and physician care to the

level of professional standards. Brian was purposely not seen by a doctor, purposefully not

referred to outside healthcare providers, not properly examined, suffered an inadequate

physical examination, and was denied access to medical care on numerous occasions. Brian

was a victim of inappropriate treatment for mental anguish and the possibility of suicide.

Brian suffered from delayed medical diagnosis. Furthermore, the plethora of other severely

injured and deceased inmates referenced above who were subjected to failure to provide

medical care when it was known that they needed urgent medical care establishes notice

and custom, practice, policy and procedure including who was severely injured due to

failure to treat for possibilities of suicide and mental anguish.

.

                                  V.     State Law Claims

24.    Plaintiffs incorporate by reference all of the preceding paragraphs.

25.    The defendants Bridgitt Johnson EMT, Wellpath Recovery Solutions LLC, and

Southwest Correctional Medical Group, Inc., their, agents and employees including at least

Bridgitt Johnson EMT are liable in malpractice, negligence and gross negligence.

26.    These Defendants have a direct duty to provide for the care and protections of their

patients. It breached its duty of care by either indifferent policies or failure to enforce

                                                                                          8
      Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 9 of 12




existing policy for identifying and providing emergency medical treatment in the

Infirmary. Their agents and/or employees breached the duty of care to plaintiff, who had a

health care provider, a doctor, or a nurse -patient relation-ship with Brian, each respectively,

by choosing to deprive Brian, of proper treatment to prevent suicide.

27.    Defendants, and their employees chose to engage in several acts and omissions

constituting negligence, which include:

a.     Failing to consult a specialist.

b.     Abandoning Brian.

c.     Failing to monitor Brian’s condition.

d.     Failing to diagnose Brian’s condition properly.

e.     Failing to treat Brian’s condition properly.

f.     Failing to provide the medical and nursing care reasonably required for Brian’s

condition.

g.     Choosing to not evaluate Brian correctly.

h.     Choosing not to send Brian to a hospital or expert for further evaluation and

treatment.

i.     Choosing not to not examine at all or to not properly examine plaintiff.

28.    Defendants, Bridgitt Johnson EMT, Wellpath Recovery Solutions LLC, and

Southwest Correctional Medical Group, Inc., are liable to plaintiff for the breach of the

duty of care by its employees because the employees’ acts were performed while in the

employment of defendants, to further defendants’ business, and to accomplish the objective

for which the employee was hired. The employee’s acts were within the course and scope

                                                                                              9
      Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 10 of 12




of that employment or within the authority delegated to the employee, that is providing

healthcare and suicide prevention treatment to Montgomery County Inmates and Pre-Trial

Detainees. The employees breached the duty of care to Brian as set forth in the proceeding

paragraphs.

29.    Defendants’ breach of duty proximately caused injury to plaintiffs, which resulted in

at least the following damages: mental anguish in the past and death and funeral expenses.

30.    Brian suffered greatly prior to his death because of defendants’ actions and inactions

and Plaintiffs bring a survivor action.

31.    Plaintiffs seek unliquidated damages within the jurisdictional limits of this Court.



                              VI.    PUNITIVE DAMAGES

32.    Plaintiffs request punitive damages against each individually-named defendant and

Bridgitt Johnson EMT, Wellpath Recovery Solutions LLC, and Southwest Correctional

Medical Group, Inc., and any other private entities.



                                    VII.   DAMAGES

33.    Plaintiffs experienced at least great pain and suffering in the past and future, great

mental anguish in the past and future, medical expenses in the past and future, loss of

enjoyment of life, loss of consortium, loss of household services comfort, love and society,

and exemplary damages. Plaintiffs also bring claims for violations of his 4th, 5th and 14th

Amendment rights.



                                                                                          10
      Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 11 of 12




                               VIII. ATTORNEY'S FEES

34.    Plaintiffs are entitled to recover attorneys’ fees and expenses under 42 U.S.C. §,

1983, 1985, and §1988.



                                    IX.    JURY TRIAL

35.    Plaintiffs demand trial by jury on all issues triable to a jury.



                              X.     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that the Court:

A.     Enter judgment and award damages for Plaintiffs against the Defendants, jointly and

severally;

B.     Find that Plaintiffs are the prevailing party in this case and award attorneys' fees and

costs and all litigation expenses, pursuant to federal and state law, as noted against the

Defendants;

C.     Award pre- and post-judgement interest;

D.     Award punitive damages against all individually named Defendants and private

entities for Plaintiffs;

E.     Award costs of court; and,

F.     Grant such other and further relief as appears reasonable and just, to which,

Plaintiffs shows themselves entitled.


                                            Respectfully Submitted,
                                            Kallinen Law PLLC

                                                                                            11
Case 4:20-cv-04243 Document 1 Filed on 12/14/20 in TXSD Page 12 of 12




                               /s/ Randall L. Kallinen
                               Randall L. Kallinen, Attorney in Charge
                               State Bar of Texas No.: 00790995
                               U.S. Southern District of Texas Bar No.: 19417
                               511 Broadway Street
                               Houston, Texas 77012
                               Telephone: 713.320.3785
                               FAX:           713.893.6737
                               Email:         attorneykallinen@aol.com
                               Attorney for Plaintiff




                                                                           12
